 


110 HR 199 IH: Fossil Creek Wild and Scenic River Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 199 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Renzi introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To designate segments of Fossil Creek, a tributary to the Verde River in the State of Arizona, as wild and scenic rivers. 
 
 
1.Short titleThis Act may be cited as the Fossil Creek Wild and Scenic River Act of 2007.  
2.FindingsCongress finds that— 
(1)the restoration of stream flow to Fossil Creek resulting from the decommissioning of the Childs-Irving Hydroelectric Project by the Arizona Public Service Company is a demonstration of remarkable corporate stewardship resulting in the rebirth of a river;  
(2)the spring-fed waters of Fossil Creek are exceptional for central Arizona and the travertine geological formations are rarely found anywhere in the United States;  
(3)the restoration of stream flow to Fossil Creek will provide riparian habitat for native fish, birds, plants, mammals, amphibians, and reptiles;  
(4)the Yavapai-Apache Nation considers Fossil Creek to be a sacred place, with significant spiritual and cultural values;  
(5)the Verde River, into which Fossil Creek flows, has previously been added to the National Wild and Scenic Rivers System;  
(6)the Northern Arizona University has invested significant resources in studying the restoration of Fossil Creek and the unique geological, hydrological, and biological characteristics of Fossil Creek;  
(7)State and Federal land and resource management agencies have invested significant resources in restoring the native fish populations of Fossil Creek through barrier construction and stream renovation activities;  
(8)the Fossil Creek watershed will continue to provide opportunities for hiking, swimming, camping, horseback riding, wildlife viewing, hunting, and livestock grazing;  
(9)the Forest Service has determined that Fossil Creek is eligible for inclusion into the National Wild and Scenic Rivers System based on the free-flowing condition and outstandingly remarkable geology, ecology, fish, wildlife, cultural, and scenic values of the creek; and  
(10)this reborn river deserves long-term protection secured by a sustainable management plan that recognizes and maintains the remarkable values of the Fossil Creek area.  
3.Designation of wild and scenic riversSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended— 
(1)by redesignating the last 3 paragraphs as paragraphs (167) through (169), respectively; and  
(2)by adding at the end the following: 
 
(170)Fossil Creek, Arizona 
(A)Upper Fossil CreekFrom the source at Fossil Springs below Sand Rock and Calf Pen Canyons to where the water leaves the Fossil Spring Wilderness Area, as a wild river.  
(B)Middle Fossil CreekFrom the border of the Fossil Spring Wilderness Area to the Mazatzal Wilderness Boundary, as a scenic river.  
(C)SegmentThe 6.6 miles from the Mazatzal Wilderness Boundary down to the confluence with the Verde River, as a wild river. .  
4.Management of river segmentsThe Secretary of Agriculture shall— 
(1)manage the river segments designated in section 3; and  
(2)submit a river management plan for the designated segments to Congress not later than 2 years after the date of enactment of this Act.  
5.Allowance for restoration activities 
(a)Arizona Public Service CompanyWithout further consultation under section 7 of the Wild and Scenic Rivers Act (16 U.S.C. 1278), Arizona Public Service Company, the former licensee for the Childs-Irving Hydroelectric Project (FERC project number 2069), may conduct project decommissioning and restoration activities agreed to in the surrender application and relevant docketed filings with the Federal Energy Regulatory Commission.  
(b)Federal and State agenciesAny Federal or State agency may conduct stream restoration and barrier maintenance activities in accordance with the environmental assessment and finding of no significant impact for the Fossil Creek Native Fish Restoration Project dated 2004.  
6.Stream monitoringNotwithstanding the amendment made by section 3, the United States Geological Survey or any permittee of the Forest Service may undertake any necessary activities, including access by any existing road, to install, operate, maintain, or otherwise manage 1 or more stream flow gauges on Fossil Creek in cooperation with the Forest Service for the purpose of monitoring and collecting stream flow and other water resource information.  
7.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary for each fiscal year— 
(1)to prepare management plans for all river segments designated as wild or scenic rivers under section 3 not later than 2 years after the date of designation, in accordance with section 3(d)(1) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(d)(1));  
(2)to fund a river ranger to oversee Fossil Creek; and  
(3)to otherwise carry out this Act.  
 
